71289: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-20692: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71289


Short Caption:MDC RESTAURANTS, LLC VS. DIST. CT. (DIAZ)Court:Supreme Court


Related Case(s):67631, 68523, 78562


Lower Court Case(s):Clark Co. - Eighth Judicial District - A701633Classification:Original Proceeding - Civil - Mandamus/Other


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:01/03/2018 at 10:00 AMOral Argument Location:Carson City


Submission Date:01/03/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeBriad Restaurant Group, LLCKathryn B. Blakey
							(Littler Mendelson, P.C./Las Vegas)
						Roger L. Grandgenett, II
							(Littler Mendelson, P.C./Las Vegas)
						Montgomery Y. Paek
							(Littler Mendelson, P.C./Las Vegas)
						Rick D. Roskelley
							(Littler Mendelson, P.C./Las Vegas)
						


Amicus CuriaeBubba Gump Shrimp Co., Restaurants, Inc. D/B/A TreviElayna J. Youchah
							(Jackson Lewis P.C.)
						


Amicus CuriaeCedar Enterprises, Inc.Kathryn B. Blakey
							(Littler Mendelson, P.C./Las Vegas)
						Roger L. Grandgenett, II
							(Littler Mendelson, P.C./Las Vegas)
						Montgomery Y. Paek
							(Littler Mendelson, P.C./Las Vegas)
						Rick D. Roskelley
							(Littler Mendelson, P.C./Las Vegas)
						


Amicus CuriaeClaim Jumper Acquisition Company, LLCElayna J. Youchah
							(Jackson Lewis P.C.)
						


Amicus CuriaeLandry's, Inc.Elayna J. Youchah
							(Jackson Lewis P.C.)
						


Amicus CuriaeMorton of Chicago/Flamingo Road Corp., D/B/A Morton's the SteakhouseElayna J. Youchah
							(Jackson Lewis P.C.)
						


Amicus CuriaeTerrible Herbst, Inc.Kathryn B. Blakey
							(Littler Mendelson, P.C./Las Vegas)
						Roger L. Grandgenett, II
							(Littler Mendelson, P.C./Las Vegas)
						Montgomery Y. Paek
							(Littler Mendelson, P.C./Las Vegas)
						Rick D. Roskelley
							(Littler Mendelson, P.C./Las Vegas)
						


Amicus CuriaeWendy's of Las Vegas, Inc.Kathryn B. Blakey
							(Littler Mendelson, P.C./Las Vegas)
						Roger L. Grandgenett, II
							(Littler Mendelson, P.C./Las Vegas)
						Montgomery Y. Paek
							(Littler Mendelson, P.C./Las Vegas)
						Rick D. Roskelley
							(Littler Mendelson, P.C./Las Vegas)
						


PetitionerInka, LLCDeanna L. Forbush
							(Clark Hill PLC)
						Jeremy J. Thompson
							(Clark Hill PLC)
						Nicholas M. Wieczorek
							(Clark Hill PLC)
						


PetitionerLaguna Restaurants, LLCDeanna L. Forbush
							(Clark Hill PLC)
						Jeremy J. Thompson
							(Clark Hill PLC)
						Nicholas M. Wieczorek
							(Clark Hill PLC)
						


PetitionerMDC Restaurants, LLCDeanna L. Forbush
							(Clark Hill PLC)
						Jeremy J. Thompson
							(Clark Hill PLC)
						Nicholas M. Wieczorek
							(Clark Hill PLC)
						


Real Party in InterestCharity FitzlaffJordan J. Butler
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Bradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Don Springmeyer
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


Real Party in InterestLawanda Gail WilbanksJordan J. Butler
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Bradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Don Springmeyer
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


Real Party in InterestPaulette DiazJordan J. Butler
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Bradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Don Springmeyer
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


Real Party in InterestShannon OlszynskiJordan J. Butler
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Bradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Don Springmeyer
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark


RespondentTimothy C. Williams





Docket Entries


DateTypeDescriptionPending?Document


09/20/2016Filing FeeFiling fee paid. E-Payment $250.00 from Nicholas M. Wieczorek.


09/20/2016Petition/WritFiled Petition for Writ of Mandamus or Other Extraordinary Relief.16-29119




09/20/2016AppendixFiled Appendix to Petition for Writ - Volume 1.16-29132




09/20/2016AppendixFiled Appendix to Petition for Writ - Volume 2.16-29133




09/20/2016AppendixFiled Appendix to Petition for Writ - Volume 3.16-29135




09/20/2016AppendixFiled Appendix to Petition for Writ - Volume 4.16-29141




09/20/2016AppendixFiled Appendix to Petition for Writ - Volume 5.16-29142




09/20/2016AppendixFiled Appendix to Petition for Writ - Volume 6.16-29143




10/14/2016Order/ProceduralFiled Order Directing Answer. Answer due:  30 days. Reply due: 15 days from service of the answer. fn1[Petitioners' request for a stay is denied without prejudice to petitioners' right to seek a stay by separate motion, NRAP 27, demonstrating compliance with NRAP 8(a).]16-32148




10/19/2016Notice/IncomingFiled Notice of Consent to Participate as Amici Curiae (All parties agree to Amici Curiae).16-32712




10/19/2016MotionFiled Motion for Extension of Time to File Amicus Brief.16-32750




10/20/2016MotionFiled Consent to Participate as Amici Curiae and Request for Invitation to Participate as Amici Curiae.16-32903




10/20/2016MotionFiled Real Parties in Interest's Unopposed Motion for Extension of Time to File Answer to Writ Petition.16-32972




10/24/2016MotionFiled Motion for Extension of Time to File Amicus Brief.16-33248




11/03/2016Order/ProceduralFiled Order. Cause appearing, we grant real parties in interest's motion for an extension of time to file an answer to the petition for writ of mandamus. Real parties in interest, on behalf of respondents, shall have until November 30, 2016, to file and serve an answer, including authorities, against issuance of the requested writ. Briad Restaurant Group, LLC, Wendy's of Las Vegas, Inc., Cedar Enterprises, Inc., and Terrible Herbst, Inc., (Briad) have filed a consent to participate as amici curiae and request for invitation to participate as amici curiae. Accordingly, no "invitation" or leave of court is required to file an amici brief. Briad has also filed a motion for an extension of time, until November 14, 2016, to file its amicus brief.  Because Briad does not state if it seeks to file a brief in support of petitioners or real parties in interest, it is not clear if such a motion is necessary. If its amicus brief will support real parties in interest, no motion is necessary; Briad has 7 days after the brief of real parties in interest is filed to file and serve its brief. If, however, Briad's brief will support petitioners or will not support either party, the brief is already untimely. Under these circumstances, we order as follows.  To the extent Briad seeks an extension of time to file an amicus brief that will support petitioners or neither party, Briad will have until November 14, 2016, to do so.  To the extent Briad seeks an extension of time to file an amicus brief in support of real parties in interest, the motion is denied as unnecessary. Claim Jumper Acquisition Company, LLC, Landry's, Inc., Bubba Gump Shrimp Co., Restaurants, Inc., Bertolini's of Las Vegas, Inc., D/B/A Trevi, and Morton of Chicago/Flamingo Road Corp., D/B/A Morton's the Steakhouse have also filed a motion for an extension of time to file a brief of amicus curiae. The motion is premature because these parties have not been granted leave to file an amicus brief nor have they filed a written consent of all the parties to file a brief.  Accordingly, we take no action on the motion. Petitioners shall have 15 days from service of Briad's amicus brief or the answer to the petition, whichever is filed later, to file and serve any combined reply to the answer to the petition and answer to Briad's amicus brief.16-34391




11/04/2016Notice/IncomingFiled Notice Regarding Filing of Consent to Participate as Amici Curiae16-34444




11/10/2016Order/ProceduralFiled Order Regarding Motion. Because Claim Jumper does not state if it seeks to file a brief in support of petitioners or real parties in interest, it is not clear if a motion for an extension of time is necessary. If its amicus brief will support real parties in interest, no motion is necessary; Claim Jumper has 7 days after the brief of real parties in interest is filed to file and serve its brief. If, however, Claim Jumper's brief will support petitioners or will not support either party, the brief is already untimely.  Under these circumstances, we order as follows. To the extent Claim Jumper seeks an extension of time to file an amicus brief that will support petitioners or neither party, Claim Jumper will have until November 14, 2016, to do so.  To the extent Claim Jumper seeks an extension of time to file an amicus brief in support of real parties in interest, the motion is unnecessary and we take no action on it.16-35163




11/15/2016BriefFiled Brief of Amicus Curiae in Support of Petitioners' Petition for Writ of Mandamus or other Extaordinary Relief.16-35495




11/15/2016AppendixFiled Appendix of Amici Curiae in Support of Petitioner's Writ of Mandamus or other Extraordinary Relief.16-35499




11/17/2016BriefFiled Bubba Gump Shrimp Co., Restaurants, Inc. D/B/A Trevi Brief, Claim Jumper Acquisition Company, LLC, Landry's, Inc.. and Morton of Chicago/Flamingo Road Corp., D/B/A Morton's the Steakhouse's Amici Curiae Brief in Support of Petition for Writ of Mandamus.16-35836




11/29/2016MotionFiled Stipulation for Extension of Time for Real Parties in Interest to File Answer to Writ Petition.16-36875




12/05/2016Order/ProceduralFiled Order Granting Motion.  Real Parties in Interest's Answer due:  December 30, 2016.16-37612




12/30/2016Petition/WritFiled Real Parties in Interest's Answer to Petition For Writ of Mandamus.16-40636




12/30/2016AppendixFiled Real Parties in Interest's Appendix.16-40637




01/05/2017MotionFiled Stipulation for Extension of Time for Petitioners to File Reply to Writ Petition.17-00380




01/12/2017MotionFiled Real Parties in Interest's Request for Expedited Treatment.17-01291




01/25/2017Notice/IncomingFiled Amicus Curiae Briad Restaurant Group, LLC, Wendy's of Las Vegas, Inc., Cedar Enterprises, Inc., and Terrible Herbst, Inc.'s Notice re: Real Parties in Interest's Request for Expedited Treatment.17-02735




02/07/2017Order/ProceduralFiled Order Granting Motion.  Petitioners' Reply due:  March 1, 2017.  This court will expedite the resolution of this petition to the extent its docket allows.17-04327




02/28/2017MotionFiled Motion to Withdraw as Attorney of Record for Petitioners.17-06836




02/28/2017Petition/WritFiled Petitioner's Reply Brief in Support of Petition for Writ of Mandamus or Other Extraordinary Relief.17-06852




03/17/2017MotionFiled Petitioner's Withdrawal of Motion to Withdraw as Attorney of Record.17-09055




03/23/2017Order/ProceduralFiled Order.  Counsel for petitioners have fileD a withdrawal of motion to withdraw as counsel of record.  Accordingly, we take no action on the motion to withdraw filed on February 28, 2017.17-09735




05/04/2017Notice/IncomingFiled Real Parties in Interest's Notice Regarding Expedited Treatment and Readiness of Matter For Oral Argument Setting.17-14849




05/25/2017Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument on the next available calendar.17-17582




06/20/2017MotionFiled Amici Curiae's Motion to Participate in Oral Argument and to Extend Time for Oral Argument.17-20451




06/21/2017MotionFiled Real Parties In Interest's Response to Amici's Motion for Leave to Participate in Oral Argument and to Extend Oral Argument Time.17-20609




08/08/2017Notice/IncomingFiled Notice of Firm Name Change (Morris Polich & Purdy).17-26241




10/31/2017Order/ProceduralFiled Order Granting Motions Regarding Oral Argument.  Briad Restaurant Group, L.L.C., Wendy's of Las Vegas, Inc., Cedar Enterprises, Inc., and Terrible Herbst, Inc., amicus curiae in support of petitioners in this original writ proceeding, have move for permission to participate in the oral argument in this matter.  The motion is granted.  The oral argument shall now be limited to 60 minutes, with 30 minutes allotted to petitioners and amici and 30 minutes allotted to real parties in interest.  Petitioners and amici shall consult with each other and determine how to allot their time.  The matter will be scheduled for oral argument on the next available calendar.17-37262




11/17/2017Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for 60 minutes January 3, 2018, at 10:00 a.m. in Carson City.17-39787




12/19/2017Notice/OutgoingIssued Oral Argument Reminder Notice.17-43833




12/19/2017Notice/IncomingFiled Notice of Appearance at Oral Argument (Bradley Schrager to argue on behalf of the Real Parties in Interest).17-43906




12/20/2017Notice/IncomingFiled Notice of Appearance at Oral Argument (Rick Roskelley to argue on behalf of the Amicus Curiae Parties).17-44017




12/21/2017Notice/IncomingFiled Notice of Appearance at Oral Argument (Nicholas Wieczorek will argue on behalf of the Petitioners).17-44087




01/03/2018Case Status UpdateOral argument held this day. Case submitted for decision.  Before the En Banc Court.


05/31/2018Opinion/DispositionalFiled Authored Opinion. "Petition granted." Direct the clerk of this court to issue a writ of mandamus directing the district court to vacate its order granting partial summary judgment and hold further proceedings in accordance with this opinion. Before the Court En Banc. Author: Pickering, J. Majority: Pickering/Douglas/Cherry/Gibbons/Hardesty/Parraguirre/Stiglich. 134 Nev. Adv. Opn. No. 41. EN BANC18-20692




05/31/2018WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to Attorney Nicholas M. Wieczorek for service upon Judge Timothy C. Williams.18-20774




06/11/2018WritFiled Returned Writ. Original Writ returned. Served on Judge Timothy C. Williams on June 4, 2018.18-22016




06/25/2018RemittiturIssued Notice in Lieu of Remittitur.18-24099




06/25/2018Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.



Combined Case View